Nationwide Life Insurance Company · Nationwide Variable Account – 8 · Nationwide Variable Account – 9 · Multi-Flex Variable Account · Nationwide Provident VLI Separate Account 1 Nationwide Life and Annuity Insurance Company · Nationwide VL Separate Account – D · Nationwide Provident VLI Separate Account A Prospectus supplement dated June 24, 2010 to Prospectus dated May 1, 2010 and to Prospectus dated May 1, 2008 and to Prospectus dated May 1, 2004 This supplement updates certain information contained in your prospectus. Please read it and keep it with your prospectus for future reference. On or about July 30, 2010 the following underlying mutual fund has changed its subadviser as indicated below: Underlying Mutual Fund Old Subadviser New Subadviser Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Growth Fund: Class I Goldman Sachs Asset Management, L.P. Winslow Capital Management, Inc.
